DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “25” has been used to designate a distinct feature in Fig. 2a that interferes with other distinct features; (i) reference character “25” with two lead lines, and (ii) reference character “25” with a single lead line, which is a total of three lead lines to designate one distinct feature in the drawing associated with racks 21, 27 and plate 22.  In Fig. 2a, the lead lines interfere with structures represented by reference characters “21,” “22,” and “27,” (see excerpt); therefore, amend the lead lines:
(i) Reference characters “25” lead lines interferes with “22” and “27,” and 
(ii) Reference characters, “25” lead line interferes with “21.” 

    PNG
    media_image1.png
    825
    1227
    media_image1.png
    Greyscale

Figures 5a and 5b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Office, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-11 are objected to because of the following informalities:    
Overall, the claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
For claim 1 in line 8, “the notches” or “the plurality of
For claim 1 at lines 8-9 is the phrase “in addition to acting as a supporting structure for [the] filter plates.” To obviate any potential confusion between “a supporting structure” recited in line 9 for the above phrase with the limitation “supporting structures” in line 5, consider amending the phrase in lines 8-9 as follows: “in addition to 
For claim 1 in lines 9-10, “the rack acts as an electric voltage supply [[rack]] for filter plates” is redundant.
For claim 6 in lines 3 and 18, “the frameless electrostatic filter” and in line 17 “the frameless electrostatic filter” for consistency.  
 For claim 6 in line 3, the phrase “one on the other” implies one plate on another plate; therefore, amend as follows: one plate on [[the] another.  Otherwise, the limitation “the other” fails to have antecedent basis, and therefore, is rejected 35 U.S.C. 112(b).
For claim 7 in line 1, “the electrically conductive adhesive” and in line 2 “[[a]] the slot.”
For claim 8 in line 2 “[[a]] the slot.”
For claims 9 and 10 in line 2, “the frameless electrostatic filter” and “another frameless electrostatic filter” for consistency.
For claim 10 in line 3, “both of the frameless electrostatic filters” for consistency.
Appropriate correction is required.
For claim 6 in lines 9-11, consider amending as follows:  
“wherein every other filter plate of the stack is arranged alternately between [[into]] the first electric potential and or 
“wherein the filter plates of the stack are arranged alternatively into the first potential and 
Additionally, refer to 112 section to ensure amending limitations according to antecedent basis appropriately where applicable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “supporting structures” in claim 1 at line 5.  See pages 2 (line 15) and 11 (lines 14-18) in the specification as originally filed.  
Because the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation to avoid it interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function to avoid it interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 1-10 are generally narrative and indefinite, failing to conform to current U.S. practice and appear to be a literal translation into English from a foreign document. 
 Claim 1 recites "filter plates" in the preamble at line 1 and the limitations "a plate" in line 3, "the plates" in line 6, and "filter plates" in lines 9, 10, and 12, respectively.  It is unclear if these limitations are the same as or distinct from "filter plates" recited in the preamble at line 1.  The limitations should be amended to reflect appropriately the antecedent(s) to which each limitation refers.
For claim 1 in lines 6-8, the phrase “a slot for adhesive arranged to be used at least for attaching the plates to the rack, and which slot is arranged on the opposite side of the rack than notches” recites language that is unclear.  The following questions are raised:
What is meant by the language “to be used at least for” recited in the phrase; 
Is the limitation “slot” in line 7 the same as or distinct from the limitation “a slot” in line 6; and
Does the limitation “notches” in line 8 refer back to the limitation “a plurality of notches” in line 2? 
The following phrase is interpreted for examination on the merits and is also suggested for amendment to the claim:  “a slot for adhesive arranged a [[opposite]] side of the rack [[than]] opposite from the plurality of notches.”
 Claim 6 recites the limitations "a plurality of electrically conductive filter plates" in lines 2-3, "the filter plates" in lines 3, 4, 6, 7, and 11, "a plurality of filter plates" in line 8, "plate" in lines 8 and 10, "the plates" in lines 11, 12, 15, and 16.  It is unclear if these limitations are the same as or distinct from the limitation "a plurality of electrically conductive filter plates" recited in lines 1-2.  Claim 7 recites the limitations "plates" in line 3.  Claim 8 recites the limitations "plates" in lines 2 and 3.  Claim 11 recites "plates" in line 2.  The limitations should be amended to reflect appropriately the antecedent(s) to which each limitation refers.
Claim 6 recites the limitations "the racks" in lines 5, 7, 14, and 15, "each rack" in line 8, "a plurality racks" in line 9, "a rack" in line 13, "that rack" in line 13, "at least one rack" in lines 14 and 15. Claims 7 and 8 recite the limitation "racks" in line 2.  Claim 11 recites "racks" in line 2.  It is unclear if this limitation is the same as or distinct from the limitation "a plurality of racks" in line 1.  Also, see 35 U.S.C. 112(d) below.
Claim 6 recites the limitations "the corner structure" and "the combined electrostatic filter" in line 3. There is insufficient antecedent basis for these limitations in the claim.
Additionally, claims 6-11 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, 2nd paragraph.  Claim 6 is unclear because language used in the claim does not appear to further limit the subject matter recited in claim 1 from which it depends and does not appear failing to include all the limitations of claim 1 upon which it depends.  Claim 1 recites the limitation “a rack” which is not an antecedent for the limitation “a plurality of racks” recited in line 1 of claim 6 [emphasis added].  Therefore, amend claim 6 to limit the subject matter explicitly from which it depends.  Since claims 7-11 depend from claim 6, claims 7-11 are also rejected.
For examination on the merits:  “A frameless electrostatic filter comprising a plurality of racks according to said rack of claim 1…” Also, see similar subject matter in above 35 U.S.C. 112(b) for limitations associated with claims 7-11 to amend as appropriate.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JPH08173845 (see Foreign Patent Document, citation number 5 in IDS received October 25, 2021).
For claim 1 as interpreted (see above), JPH08173845 discloses a rack (a long cylindrical spacer 31) for supporting filter plates (dust collecting plate 1) of a frameless filter (par [0024]), 
wherein the rack is an elongated member (Fig. 1) comprising 
a plurality of notches (slit 4) on a longitudinal side of the rack for supporting [[a]] filter plate arranged to a notch, and 
wherein the rack further comprises a slot (recess 2) for adhesive arranged filter plates to the rack[[,]] and which slot is arranged on a side of the rack [[than]] opposite from the plurality of notches, and 
wherein if the rack is made of electrically conductive material, in addition to acting as a supporting structure for the filter plates, the rack acts as an electric voltage supply [[rack]] for the filter plates, and if the rack is made of non-electrically conductive material and electrically conductive adhesive is not used, the rack acts only as a supporting structure for the filter plates.  NOTE:  JPH08173845 provides structure that satisfies the contingent language recited (particularly, “if…non-electrically conductive material…not used…”) in lines 8-12.  It is noted that claim 1 fails to recite a voltage supply.
It would appear that said rack disclose in JPH08173845 may not explicitly state that a connecting structure [i.e., a cover] in both ends of the rack for connecting the rack to supporting structures above and under the frameless filter as recited at lines 3-5 of the claim.  However, Fig. 10 illustrates a prior art rack with dust collecting plates P that illustrate a connecting structure or cover in both ends of the rack (see structures above and below A at the top and bottom of Fig. 10).   It would have been readily obvious to one having ordinary skill in the art to employ at the effective filing date of the current invention to include the teaching illustrated in Fig. 10 for the cover in order to provide a cover for said slot (recess 2) and adhesive 6 with a reasonable expectation of success.
For claim 2, the teaching of JPH08173845 is set forth above and does not teach said rack is made of plastic.  Nevertheless, plastic is a well-known material available as substitution for any one of disposable and recyclable items.  As such, one ordinary skill in the art would find said rack made of plastic as an alternative material substitution for the paper rack taught in JPH08173845 with a reasonable expectation of success. 
For claim 2, the teaching of JPH08173845 is set forth above and further discloses the filter plates are arranged to be attached to the rack by adhesive in the slot (Fig. 1).
For claim 3, the teaching of JPH08173845 is set forth above and further discloses wherein the filter plates are arranged to be attached to the rack by adhesive in the slot (par [0025]).
Allowable Subject Matter
 The following is a statement of reasons for the indication of allowable subject matter:  JPH08173845 does not teach the limitations of claims 4-6.
 Claims 6 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, each one of US 20170354978, US 2542262, US 2714939, JP H 09 85125, JP 2011 020075, GB 1202930, and FR 1304266 discloses a rack for a frameless filter; GB 1450255 discloses slots and resistive cement (i.e., adhesive); US 9795971 discloses a frameless filter; and US 5993521 discloses filter plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        January 11, 2022